ALLREAD, J.
Epitomized Opinion
The city of Columbus brought an action to recover of the owner and occupier of abutting property the amount of a certain judgment. This judgment was secured by a pedestrian who was injured, due to a defect in the sidewalk. This defect consisted of a coal hole which was maintained by the owner and occupier of said property for their own benefit. A demurrer was filed by Watts, the tenant, and was sustained. Thereupon the plaintiff prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1.Where a pedestrian is injured through a defect in the covering of an opening through a sidepralk maintained by the owners of the abutting property for their special use and convenience, the abutting property owners are liable to the city for the amount of a judgment secured against it by such pedestrian.